Citation Nr: 1212542	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-42 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to October 1991, with Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In August 2010, the Veteran testified at a hearing conducted at the RO before a decision review officer.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

A back disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in August 2008 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and also secured examinations in furtherance of his claim.  The Board observes that no post-service medical records have been obtained.  In this regard, the RO requested private records from T.J., M.D. of Chiro Connection in September 2008 and October 2008 and directly from Chiro Connection in September 2010 and October 2010.  The RO also requested records from Thatcher Chiropractic in September 2010 and October 2010.  No responses were received from any of these six private treatment record requests.  The Veteran was notified in October 2008 and October 2010 of the RO's requests to obtain records and informed that he could submit the records himself.  To date, no treatment records have been obtained.  As the RO has exhausted efforts to obtain records, and as the Veteran was informed of the RO's efforts in addition to being invited to submit the evidence himself, the Board finds that VA has no duty to assist that was unmet.  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in January 2009 and May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2009 and May 2011 VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has spondylosis at L5-S1 as the result of an in-service motor vehicle accident that occurred either during the summer of 1990 or June 1991.  See, e.g., July 2008 claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Additionally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).
Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran reported being run over by a truck in 1985 at his February 1988 entrance examination.  He reported that he burned his back; no back disorder was diagnosed.  His STRs show no treatment for any motor vehicle accident.  Indeed, the Veteran has reported that he did not seek treatment in service for his back.  See July 2008 claim; August 2010 Hearing Transcript (T.) at 5-6.  The Veteran's discharge examination in September 1991 revealed a clinically normal spine; no back disability was noted.  A record dated October 2, 1991, shows that the Veteran reported low back pain after lifting boxes without proper back mechanics.  He reported a three month history of intermittent low back pain.  The diagnosis was mechanical low back pain.  His separation examination report of medical history dated October 9, 1991, indicates that he did not know whether he had recurrent back pain.  Examinations during the Veteran's subsequent reserve service did not show any treatment for, or diagnosis of, a back disorder.  In September 1993, the Veteran denied having recurrent back pain.  An November 1996 examination revealed a clinically normal spine.  The Veteran again denied having recurrent back pain.  

As discussed above, no private treatment records have been obtained in connection with the Veteran's claim.  The Veteran was afforded a VA examination in January 2009.  The examiner noted that the Veteran was a poor historian based on giving contradictory statements.  The Veteran reported a 1990 motor vehicle accident where he was hit from the front at a 45 degree angle, totaling his car.  He reported that he did not go to sick call and just had bruises.  He was stiff three days later, which lasted for two to three weeks.  The examiner noted the September 1990 separation examination with no back condition noted, and the October 1991 STR showing back complaints.  Following an exhaustive examination, the Veteran was diagnosed with bilateral spondylolysis of pars interarticularis of L5 and advanced grade-1 spondylolisthesis of L5 over S1 with normal examination that day.  The thoracic spine was normal.  The examiner opined that he could not give an opinion as to whether it was at least as likely as not that the Veteran's current back disorder was related to his military service without resorting to mere speculation given the Veteran's contradictory statements.  

The Veteran testified regarding the motor vehicle accident at his August 2010 hearing.  He reported that he was paid by the Navy for his vehicle being totaled.  His low back hurt at that time, but not severe enough to be taken away to a hospital.  He did not seek treatment from the doctor on board his ship since the doctor was friends with someone that allegedly drugged and raped service members.  However, he continued to have on and off problems with low back pain.  He testified that the October 1991 treatment record showing back pain following lifting boxes was actually a flare-up of his pain resulting from the motor vehicle accident.  The Veteran testified that he did not report his back complaints at discharge because he did not want a medical hold to be placed on his discharge.  He indicated that he reported not knowing whether he had recurrent back pain on his discharge separation medical history because he was afraid that if he reported he was having pain, a medical hold would be placed.  But, he wanted to be protected in terms of future problems, so he did not deny recurrent back pain.  He did not seek any post-service treatment until 2002.  The Veteran denied having back pain during his Reserve service since he did not want to be discharged.  As for why he did not seek any treatment until 2002, he testified that the pain was not severe enough to warrant treatment.  

A buddy statement was received in September 2010 from the passenger in the Veteran's car during the motor vehicle accident.  He reported that the Veteran complained of back pain and continued to have back issues the remainder of the time he served with the Veteran.

The Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran's pertinent history, to include his contentions regarding the in-service motor vehicle accident.  The Veteran reported that he did not seek treatment in-service following the motor vehicle accident.  He started seeking treatment for his back in approximately 2005 from a chiropractor.  The Veteran reported not noting the motor vehicle accident during his reserve service, because he wanted to stay in the reserves.  He reported being a bit sore at the end of service.  The Veteran indicating a history of seeing a chiropractor for a period of three times weekly for a year.  X-rays were taken and reportedly were okay.  There was a question of subluxation, but no recall of other comment.  

Following an exhaustive examination, the Veteran was diagnosed with chronic lumbar strain with left sacroiliac joint sprain.  The examiner opined that the Veteran's current back disorder was less likely than not related to, caused by, or permanently aggravated by his service duties.  His current symptoms were more likely than not related to post-service events.  The examiner noted that "intermittent" symptoms were recorded in the STRs.  There was no evidence of the motor vehicle accident.  Post-service, there was a lack of data to show chronicity.  The Veteran was presently obese.  The presence of sponylolisthesis first seen on 2009 X-rays could not be dated plausibly to service based on single visit in STRs, which was a rather benign note.  2004-2005 X-rays were reportedly normal.  The examiner concluded that no evidence of service connection was plausible.  

Based on a review of this evidence, the Board finds that service connection for a back disorder is not warranted.  Initially, the Board finds that, although the Veteran reported being hit by a truck prior to service, the presumption of soundness has not been rebutted.  The Veteran's entrance examination did not show any diagnosis of a back disorder, and the Veteran did not report such.  Rather, he indicated burning his back, as opposed to incurring any orthopedic or muscular disability.  Therefore, the Veteran is presumed sound at his entrance into active duty in March 1988.  

Further, although the Veteran has been diagnosed with spondylosis at L5-S1 and chronic lumbar strain with left sacroiliac joint sprain post-service, the evidence does not show that it is related to his military service.  Initially, the Board finds that the Veteran did incur an in-service injury in the 1990 motor vehicle accident.  The Veteran has reported injuring his back in the motor vehicle accident.  The Veteran is competent to report an in-service injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the in-service injury.  Additionally, the Veteran's reports are supported by the September 2010 buddy statement from the passenger in the Veteran's vehicle at the time of the accident.  There is nothing in the record to indicate that the passenger is not credible.  

However, the evidence fails to show that the Veteran's diagnosed spondylosis at L5-S1 and chronic lumbar strain with left sacroiliac joint sprain are related to the in-service injury or that they had their onset during service.  In reaching this conclusion, the Board acknowledges the Veteran's reports regarding a continuity of symptomatology and why he did not report having back problems after the in-service accident.  Even when taking into account the Veteran's contentions, the May 2011 examiner opined that the Veteran's diagnosed disorder was related to post-service events such as the obesity.  That opinion is uncontradicted.  The Board observes that the Veteran reported to the examiner that X-rays of his spine by a private chiropractor that he saw around 2005 were normal.  In this regard, the Board acknowledges that no private chiropractor records were obtained.  However, as discussed above, the RO sent multiple records requests to the private treatment providers identified by the Veteran, and no responses were received.  The Veteran was notified that the RO was unable to obtain the records; yet, the Veteran did not submit those records himself.  

The Veteran is credible and competent to report that he was told that X-rays of his spine in 2004-2005 were normal.  As such, the first X-ray evidence of record showing a back disorder was not until 2009.  The examiner's negative nexus opinion was based, in part, on the fact that X-rays in 2004-2005 were normal.  Although the examiner also indicated that there was a lack of evidence showing chronicity despite the Veteran's reports of a continuity of symptomatology, the fact that X-rays in 2005 failed to show a back disorder weighs against a finding that the currently diagnosed spondylosis at L5-S1 and chronic lumbar strain with left sacroiliac joint sprain are related to the in-service accident, including having their onset in service.  

Furthermore, although the Veteran has credibly reported as to why he did not report having a back problem during his reserve service, objective clinical examinations at separation from service in September 1991 and during his Reserve service in November 1996, both revealed a clinically normal spine.  Given that objective examinations did not reveal any disorder, and as X-rays were reported to be normal prior to 2009, the evidence does not support a finding that the Veteran's diagnosed disorders are related to his military service, including having an onset in service.  

Moreover, there is no nexus evidence to support a finding of service connection.  In this case, no medical professional has provided any opinion to indicate that the Veteran has a back disorder that is directly related to his military service.  The only probative medical opinion of record, the uncontradicted opinion of the May 2011 examiner, indicates that the Veteran's back disorder is related to post-service events such as the Veteran's obesity.  [Indeed, as previously noted herein, the January 2009 VA examiner was unable to provide a nexus opinion without resorting to mere speculation.]  

The Board acknowledges the Veteran's belief that he has a back disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of an onset of a back disorder until several years after service or an association between a back disorder and the Veteran's active duty, service connection for a back disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disorder, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for a back disorder is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


